     Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 1 of 30



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,
                                           CRIMINAL NUMBER:
           v.
                                           1:18-cr-00032-2-DLF
CONCORD MANAGEMENT AND
CONSULTING LLC

     Defendant.


DEFENDANT CONCORD MANAGEMENT AND CONSULTING LLC’S REPLY IN
  SUPPORT OF MOTION TO QUASH UNSERVED EARLY RETURN TRIAL
SUBPOENA AND OPPOSITION TO THE GOVERNMENT’S RENEWED MOTION
              FOR EARLY RETURN TRIAL SUBPOENA
        Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 2 of 30



                                               TABLE OF CONTENTS
                                                                                                                                     Page

I.     INTRODUCTION .............................................................................................................. 1
II.    LAW & ARGUMENT ........................................................................................................ 2
       A.        The Government’s Request Is A Fishing Expedition Because It Is Not
                 Reasonably Specific Enough To Meet Its Burden Under Nixon ............................ 2
                 1.         The government’s broad interpretation of Rule 17 is not the law .............. 3
                 2.         The proper Rule 17 standard requires much more than the
                            government offers in its renewed subpoena request ................................... 5
                 3.         The legal authority the government cites does not change the
                            outcome ....................................................................................................... 8
       B.        Compliance with Requests Three, Four, Five, and Six threaten violations
                 of Russian law. ...................................................................................................... 10
       C.        Neither personal jurisdiction nor appearance through an attorney is
                 sufficient to serve Concord with a trial subpoena under Rule 17 ......................... 17
                 1.         The notion that personal jurisdiction is sufficient to permit service
                            of a subpoena on Concord is a red herring ............................................... 17
                 2.         Appearance through counsel does not open the door to service of a
                            trial subpoena on a foreign corporation defending itself in a
                            criminal prosecution yet has no presence in the United States ................. 22
III.   CONCLUSION ................................................................................................................. 25




                                                                   i
            Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 3 of 30




                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases

First Am. Corp. v. Price Waterhouse LLP,
    154 F.3d 16 (2d Cir. 1998).................................................................................................21, 22

In re Grand Jury Investigation of Possible Violation of 18 U.S.C. § 1461,
    706 F. Supp. 2d 11 (D.D.C. 2009) .............................................................................................4

In re Grand Jury Subpoenas Issued to Thirteen Corporations,
    775 F.2d 43 (2d Cir. 1985).......................................................................................................24

In re Sealed Case,
    932 F.3d 915 (D.C. Cir. 2019) .................................................................................................21

Intel Corp. v. Advanced Micro Devices, Inc.,
    542 U.S. 241 (2004) .................................................................................................................19

Kelberine v. Societe Internationale, Etc.,
   363 F.2d 989 (D.C. Cir. 1966) .................................................................................................23

Ott v. City of Milwaukee,
    682 F.3d 552 (7th Cir. 2012) ...................................................................................................24

SEC v. Pence,
   322 F.R.D. 450 (S.D.N.Y. 2017) .............................................................................................24

United States v. Ali,
   718 F.3d 929 (D.C. Cir. 2013) .................................................................................................21

United States v. Grooms,
   6 F. App’x 377 (7th Cir. 2001) ................................................................................................20

United States v. Libby,
   432 F. Supp. 2d 26 (D.D.C. 2006) .....................................................................................3, 4, 6

United States v. McCollom,
   651 F. Supp. 1217 (N.D. Ill. 1987) ......................................................................................9, 10

United States v. Nixon,
   418 U.S. 683 (1974) ......................................................................................................... passim

United States v. Poindexter,
   727 F. Supp. 1501 (D.D.C. 1989) ..............................................................................................3


                                                                    ii
            Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 4 of 30



United States v. Rajaratnam,
   No. 09-cr-1184, 2011 WL 335170 (S.D.N.Y. Feb. 2, 2011) .....................................................9

United States v. Scala,
   432 F. Supp. 2d 395 (S.D.N.Y. 2006)....................................................................................8, 9

United States v. Vo,
   78 F. Supp. 3d 171 (D.D.C. 2015) ................................................................................... passim

Waste Conversion, Inc. v. Rollins Envtl. Servs.,
  893 F.2d 605 (3d Cir. 1990).....................................................................................................20

Statutes

28 U.S.C. § 1782(a) .......................................................................................................................19

28 U.S.C. § 1783(a) .......................................................................................................................19

Rules

Fed. R. Civ. P. 45 ...........................................................................................................................24

Fed. R. Crim. P. 17 ..................................................................................................................18, 19

Fed. R. Crim. P. 49 ........................................................................................................................22

Other Authorities

9 Moore’s Federal Practice – Civil § 45.22 ..................................................................................20

Federal’ny Zakon o Personal’nykh Dannykh [Personal Data Law] art. 6(1)(3)
   (Russia), available at http://ips.pravo.gov.ru:8080/document/285, English
   translation at 287-11 ..........................................................................................................15, 16

Konstitutsiya Rossiiskoi Federatsii [Russian Constitution] art. 118 (Russia)
   (emphasis added), available at http://ips.pravo.gov.ru:8080/document/513/..........................16

Poyasnitel’naya Zapiska k Proyektu Federal’nogo Zakona [Explanatory Note to
   Draft Law] (Russia) (Oct. 6, 2016), available at
   http://sozd.duma.gov.ru/download/FDFC2590-D52A-4206-B15E-
   8B7FD055585E .......................................................................................................................17

Treaty Between the United States of America and the Russian Federation on
   Mutual Legal Assistance in Criminal Matters, June 17, 1999, S. Treaty Doc.
   No. 106-22, available at https://www.state.gov/13046 ........................................................7, 11




                                                                      iii
        Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 5 of 30



       Pursuant to Federal Rule Criminal Procedure 17(c), Defendant Concord Management and

Consulting LLC (“Concord” or “Defendant”), through counsel, submits this reply supporting its

Motion to Quash the Early Return Trial Subpoena and Opposition to the Government’s Renewed

Motion for Early Return Trial Subpoena. In reply, Concord states as follows:

I.     INTRODUCTION

       The government occupies a lofty perch in its defense of its over-broad and unlawful trial

subpoena, ultimately accusing Concord of a lack of good faith for having the temerity to resist it.

Indeed, the government chastises Concord for alternatively failing to perceive the relevance of its

document requests, or understanding that its subpoena is really quite narrow, or ignoring their

settled truism that once counsel appears to defend a criminal case, the obligation of a party to

respond to a subpoena is a fait accompli. Not content, the government piles on by dismissing as

inconsequential or illusory Concord’s reliance on the provisions of Rule 17, the apparent conflicts

engendered by its representation, and concerns about jeopardy under Russian law. Remarkably,

the government’s condemnations lack the one thing you would expect, given its high-handed

tone—an on point case that authorizes what it is up to. Rather, the government just bends the rules

and stretches the case law in pursuit of its goal to improperly obtain discovery.

       To be clear, undersigned counsel has no knowledge whether responsive documents even

exist, and has no authority to make that determination without facing potential ramifications under

Russian law. And the opinions of an alleged government expert—an academic who is not a

Russian lawyer and who has no skin in the game—do not change these facts.

       Here, the threat of prosecution under Russian law is not determined by how the prosecutors

intend to try this case or whether they will implicate the Russian government in doing so. What

matters is how the Russian government could treat Concord’s responses, no matter what the

government’s trial counsel intends. When the proper perspective is adopted, it becomes critical
                                                 1
         Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 6 of 30



that Attorney General Barr and Special Counsel Mueller have written and stated that (1) the

Russian government is behind the activities at issue in this proceeding; and (2) this criminal

proceeding is part of an effort to deter the Russian government from interfering with U.S. elections.

If the Russian government holds that same view—and there is no reason given these

pronouncements to think it does not—then responding to the discovery sought would be

punishable under Russian law for the reasons Concord advances. Apart from that, Professor

Stephan’s affidavit that downplays any supposed conflicts is riddled with misperceptions about

this case and the strictures of Russian law. Any attempt to rely on it would perpetrate an injustice.

       The trial subpoena should be rejected because it conflicts with Rule 17, fails to meet

legally-required specificity requirements, threatens violations of Russian law and, ultimately,

transgresses constitutional and comity principles that deserve respect in this proceeding as they

would in any other.

II.    LAW & ARGUMENT

       A.      The Government’s Request Is A Fishing Expedition Because It Is Not
               Reasonably Specific Enough To Meet Its Burden Under Nixon

       The government is seeking untranslated documents which—if they exist—are stored

overseas, that theoretically would help prove the government’s case. The government says that its

proffered theoretical relevance argument carries the day but it has cited no case allowing a Rule

17 subpoena to be issued to the defendant seeking this breadth of material on this flimsy a reed—

because there is none. Instead, the government’s requests stray into “fishing expedition” territory,

beyond what Rule 17 permits. See United States v. Nixon, 418 U.S. 683, 698, 700 (1974)

(recognizing that a subpoena duces tecum is “not intended to provide a means of discovery for

criminal cases,” and cannot be “intended as a general ‘fishing expedition’”).




                                                 2
         Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 7 of 30



               1.      The government’s broad interpretation of Rule 17 is not the law

       Under the government’s reading of Nixon, the only factor that limits a trial subpoena

request is the government’s own imagination about what might be relevant—if it can fantasize it,

it can have it. To establish its construct, the government first sets up a straw man to knock down,

noting that an early-return trial subpoena “does not require ‘exquisite specificity.’” Opp. 5

(quoting United States v. Libby, 432 F. Supp. 2d 26, 31 (D.D.C. 2006)). But this miscasts what

Libby actually provides. The complete text from Libby states that “while ‘exquisite specificity’ is

not required, . . . courts will not approve a subpoena for documents based upon requests for

disclosure from broad categories of documents.” 432 F. Supp. 2d at 31 (citations omitted)

(emphasis added). In support of this proposition, Libby cites United States v. Poindexter, 727 F.

Supp. 1501, 1510 (D.D.C. 1989), which also involved a subpoena issued by the defendant, and so

the court ruled that it “will not place the defendant in the impossible position of having to provide

exquisite specificity as a prerequisite to enforcement of the subpoena” (emphasis added). Thus,

the government’s crucial language actually arises out of a desire to help defendants overcome the

Nixon specificity requirement—presumably because they (unlike the government here) lack the

resources and investigative tools that would allow them to be more specific.

       But the critical point is that specificity still is required, particularly from the government,

and the benchmark for specificity is not, as the government suggests, all of the evidence that

ultimately might prove relevant to its case against Concord. This sort of vague assertion in pursuit

of relevance is not enough. United States v. Vo, 78 F. Supp. 3d 171, 181 (D.D.C. 2015) (rejecting

government’s argument that requested subpoena would produce evidence for its case-in-chief,

finding it amounted to a “vague justification” and attempted to use Rule 17 as a discovery device).

Nor is it sufficient for the government to identify a “general category of document at issue” along

with allegations “that the target was involved in the crime,” in the “hopes that something will turn
                                                 3
         Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 8 of 30



up.” Id.; see also Libby, 432 F. Supp. 2d at 35 (“In essence the [subpoena requestor] is simply

seeking to examine general categories of documents with the hope that they contain information

that may be helpful to his [case].”). Instead, a party seeking a Rule 17 subpoena must offer a “link

that explains what [it] expect[s] to find and why it expect[s] to find it.” Vo, 78 F. Supp. 3d at 181.

Here, the government’s filings deliberately avoid the concrete link it is required to make.

       The government further bends Rule 17 by minimizing the requirement that it must identify

why it cannot properly prepare for trial without the requested documents and why the failure to

obtain such inspection may tend unreasonably to delay the trial. Opp. 5-6 (citing Mot. 35). This

Court has analyzed the question of “why” in the context of a Rule 17 subpoena request. See Libby,

432 F. Supp. 2d at 33, 35 (outlining the defendant’s arguments for why the subpoenaed materials

would be useful at trial and recognizing that the Court “consider[ed] the basis for the defendant’s

requests to obtain them”); see also Nixon, 418 U.S. at 700 (requiring, as part of the Rule 17

calculus, that the evidence also be relevant and admissible). Once again, the “link” between what

the government expects and “why” it expects to find it is inextricably tied to the specificity of the

request, the context of the case, and the manner of proof at trial. Vo, 78 F. Supp. 3d at 181

(emphasis added); In re Grand Jury Investigation of Possible Violation of 18 U.S.C. § 1461, 706

F. Supp. 2d 11, 14 (D.D.C. 2009). Indeed, this Court has acknowledged that “[i]t is important to

remember that ‘one of the major purposes of the specificity requirement is to provide the

subpoenaed party . . . with enough knowledge about what documents are being requested so as to

lodge any objections on relevancy or admissibility.’” Libby, 432 F. Supp. 2d at 32 (quoting United

States v. Anderson, 31 F. Supp. 2d 933, 945 (D. Kan. 1998)). And once again, the government’s

refrain that the documents sought would prove to be relevant does not account for these

requirements.



                                                  4
         Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 9 of 30



               2.      The proper Rule 17 standard requires much more than the government
                       offers in its renewed subpoena request

       When the focus shifts back, as it must, to the specificity of the request and the conduct of

trial, the government’s analysis loses any persuasive force and its effort to defend its over-broad

subpoena collapses. Under the controlling standard, it is apparent that the government’s requests,

inclusively, remain insufficient.

       Request Four. The government abjectly fails to establish a link between its request for all

records reflecting payments from Concord to “fund the activities of the Internet Research Agency”

and what it hopes to find. In particular, the government fails to respond to Concord’s argument

that it did not identify a single document that actually reflects a payment from Concord funding

the activities of IRA. See Mot. 39. Instead, it continues to rely on the oblique language that

Request Four is “likely to” produce records showing financial transactions that may have occurred.

Renewed Mot. 4. In its brief, the government’s argument becomes even further attenuated, by

stating that the government has a “strong basis to believe that Concord [(1)] made payments to

fund the IRA’s activities and that [(2)] Concord keeps records of those payments.” Opp. 6. But

wait, Concord’s alleged payments are the basis upon which it is connected to IRA, Ind. ¶ 11, and

if the government can’t prove that with the documents it already has then the case should not go

forward to trial. The government makes yet another unsupported leap of faith by stating that

“[g]iven the limited nature of the IRA’s activities and the nature of the conspiracy charged here, it

is highly likely that any payment from Concord funding the IRA’s activities is pertinent.” Opp. 7.

This ask plainly refers only to a “general category of document,” made in conjunction with




                                                 5
        Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 10 of 30



allegations that Concord “was involved in the crime” by funding IRA, all in the “hopes that

something [incriminating] will turn up.” Vo, 78 F. Supp. 3d at 181. That does not suffice.1

       Request Five. By its very terms, Request Five remains insufficiently specific because it

asks for “all communications” between “any individual affiliated with Concord” (whatever that

means) and thirteen individuals “concerning the activities of [IRA].” The government fails to

explain how this will provide Concord with any “knowledge about what documents are being

requested so [Concord may] lodge any objections on relevancy or admissibility.” Libby, 432 F.

Supp. 2d at 32 (internal quotation marks omitted). Instead, the government maintains that there is

a series of “rational inferences” demonstrating that the documents sought will contain relevant and

admissible evidence. Opp. 8 (internal quotation marks omitted). But the only “inference” the

government draws is that Concord is guilty because the only IRA activities the identified

individuals would have discussed with Concord employees were illegal. Aside from the glaring

Sixth Amendment problems with assuming Concord’s guilt, the government’s argument is not an

inference—it is a hope that incriminating documents will be found. Contrary to the government’s

ruminations, Rule 17 does not allow for subpoena requests based on a hope that evidence will be

found.2 Vo, 78 F. Supp. 3d at 181.



1
  As further evidence that the government has no idea what it is seeking with Request Four, it
reverts to a semantic argument that it “has no way of knowing the terms—in Russian or English—
that Concord would use to describe the records” it is seeking. Opp. 7. In addition to being a stark
admission that the government doesn’t know with any specificity what it is looking for, this
argument is unsupported by any legal authority. After investigating this case for over a year,
obtaining over 4 million documents (most of which are in Russian), and charging Concord with
“funding” IRA, for the government to now come to the Court and plead ignorance of the Russian
or English words for “ledger, bank statements, spreadsheet, QuickBooks file” is silly.
2
  The government erroneously assumes that its purportedly “narrowed” request will “cover only
those communications that would be relevant to the allegations in this case.” Opp. 9. It does not.
Rather, the government ignores the possibility that Concord and IRA had other business dealings
that had nothing to do with the allegations in the Superseding Indictment. Such evidence would
                                                6
        Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 11 of 30



       Request Six. Request Six suffers from similar flaws. Here, the government once again

fails to draw a concrete link between “what [it] expect[s] to find and why it expect[s] to find it.”

Vo, 78 F. Supp. 3d at 181 (emphasis added). The government has not offered any explanation in

discovery or motion practice as to why it has concluded that the




                                       . Unsurprisingly, the government ignores this argument in

its brief—for good reason. This point identifies the crucial link between what the government says

it expects to find in the subpoena response (Mr. Prigozhin’s calendar) and why it expects to find it

                                                                           ).

       Requests One and Two.3 Simply put, the government’s response with respect to the

specificity of Requests One and Two ignores its burden. In the face of Concord’s point that the

information is available by other means, the government argues that “[n]o good reason exists to

conclude that the few documents obtained from [the Russian tax authorities] are the only such

records or contain all of the information requested.” Opp. 3-4. But the government does not

address whether it has even attempted to gather the information it seeks from publicly available

sources or through Article 13 (Production of Official Records) of the U.S.-Russia MLAT. See

Treaty Between the United States of America and the Russian Federation on Mutual Legal

Assistance in Criminal Matters, June 17, 1999, S. Treaty Doc. No. 106-22, available at


fall within the scope of even the renewed subpoena request, yet it would be completely irrelevant
to the issues in this case (except perhaps as Brady material). See Nixon, 418 U.S. at 699-700.
3
 To the extent that the government suggests that reconsideration is not warranted with respect to
Requests One and Two, it ignores the Court’s directive. Specifically, at the December 12, 2019
hearing, the Court expressly invited reconsideration of its rulings on the government’s initial
subpoena motion through the filing of a motion to quash. Hr’g Tr. 52:12-17.

                                                 7
        Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 12 of 30



https://www.state.gov/13046 (the “MLAT”). As set forth in Concord’s brief, the information the

government is seeking—including historical information—is available through other means.

Moreover, the government is silent as to what other records it believes might exist, which means

that its argument doesn’t even get out of the starting gate, because as the requesting party, it is

charged with specifically identifying what it expects to find. Vo, 78 F. Supp. 3d at 181.4 To that

end, the government has offered no reason to believe that the documents in Requests One and Two

are not “otherwise procurable reasonably in advance of trial by exercise of due diligence,” and

these requests should be denied. Nixon, 418 U.S. at 699.

               3.      The legal authority the government cites does not change the outcome

       The government largely relies on three cases to support its argument that its requests are

adequate, Opp. 5-7, yet not one of them supports its requested subpoena—underscoring that the

law does not permit this unbridled exercise of government authority. It starts with United States

v. Scala, 432 F. Supp. 2d 395 (S.D.N.Y. 2006) for the proposition that the ‘trial preparation’

language in Nixon has no bearing on specificity. Opp. 5. As an initial matter, an explanation for

why evidence is necessary is a critical piece of the analysis of whether a subpoena request is

adequately specific. See supra, 5-7. But in any event, Scala is otherwise inapposite. It involved

a motion to quash a government Rule 17 subpoena that was issued to the defendant’s lawyer on

the eve of trial seeking evidence related to payments to the lawyer. Id. at 397. That motion was

based on the fact that a new AUSA had taken over the case and discovered new evidence about

suspicious payments to the lawyer, thus warranting the subpoena. Id. at 398. The court was never


4
  The government also downplays what it has already obtained, acknowledging that it received a
“few documents” from the website of Russian tax authorities, but incorrectly stating that that “just
one of [these documents] concerns Concord.” Concord’s motion cites to ECF 40-1, in which an
FBI agent declares that he, on two separate occasions in 2018, was able to obtain information about
Concord—specifically, its general director. See ECF 40-1 at ¶¶ 3, 5.

                                                 8
        Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 13 of 30



presented with an argument that the subpoena request was not adequately specific. To the contrary,

it analyzed the timing aspect of Nixon in a vacuum and rejected the defendant’s argument that “the

government was prepared for trial in January and . . . therefore is prepared now, even without this

evidence.” Id. at 401. But the government here is not asserting that it has discovered new evidence

making the trial subpoena necessary, and so Scala is irrelevant.

       The government then continues with its reliance on United States v. Rajaratnam, No. S2

09 Cr. 1184, 2011 WL 335170 (S.D.N.Y. Feb. 2, 2011), urging two distinct propositions. The first

one is that courts purportedly have rejected the argument that a motion for a trial subpoena should

be denied because the requesting party could go to trial without the evidence. Opp. 6. But the

government’s argument that the public interest favors going to trial with “all relevant evidence,”

id., ignores it is admittedly seeking documents it already has, presumably in hopes of solving its

authentication problem. Thus, this isn’t a situation where the government is being deprived of the

whole story; instead, it is merely confronted with the shortcomings in evidence it already has. As

for the second, the government relies on Rajaratnam for the proposition that “[c]ourts regularly

uphold trial subpoenas framed in the terms of documents related to particular categories of

financial transactions.” Opp. 6. But the “particular categories” at issue in Rajaratnam were far

narrower than those at issue here. See Mot. 42. Specifically, the subpoena in Rajaratnam sought

(1) e-mails and particular documents; (2) for three individuals; (3) during a maximum time period

of six months; and (4) related to trades in stock for specifically-identified companies. 2011 WL

335170 at *2. The two situations are hardly the same.

       Lastly, the government again turns to United States v. McCollom, 651 F. Supp. 1217 (N.D.

Ill. 1987), to support its argument that “particular categories of financial transactions” are

sufficient under Rule 17. But as Concord has already pointed out, the “particular categories” in



                                                9
        Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 14 of 30



McCollom involved “original checks,” “check registers,” and “withdrawal slips” and where the

court ordered the subpoena to be narrowed to “particular accounts at particular institutions.” Id.

at 1219. Again, this is not the same as “records reflecting any payments.”

       B.      Compliance with Requests Three, Four, Five, and Six threaten violations of
               Russian law.

       Concord’s counsel, as noted at the outset, has no knowledge of whether documents

responsive to the trial subpoena exist and no authority to make that determination without facing

potential ramifications under Russian law. Thus, in reliance on actual Russian lawyers practicing

law in Russia, counsel laid out why it is that responding to the government’s trial subpoena creates

the very real threat of jeopardy to Concord or its employees. The government’s rejoinder has two

prongs. The first is a series of assumptions it asks the Court to make about why asserted violations

of Russian law can be ignored. The second is the affidavit of Professor Stephan, suggesting that

no violations of Russian law will occur. But the assumptions are unfounded and the affidavit is

misdirection. Thus, the potential conflict with Russian law remains and principles of comity

should take hold.

       Looking first at the assumptions, the government declares that all of the secondary material

that Concord cites to substantiate the threat of prosecution under Russian law can be ignored

because none of it relates to a case like this one. As a result, the government opines that Concord

is offering speculation, not fact, in explaining how Russia could interpret the law that is in play.

In making its rhetorical point, the government does not say that Concord has misquoted the

authorities, the cases, or the statutes. It simply says that the inferences Concord draws from that

material need not be credited because they are not likely to transpire. The government’s assurances

are small comfort to Concord and they do not refute the plausibility of Concord’s analysis as it

relates to prosecutions that have occurred, scholarly commentary that credits Concord’s fears, and


                                                10
        Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 15 of 30



the language of the laws that encompasses both. The government caITies its ipse dixit over to the

MLAT as well. Here, the notion is that the bilateral treaty can safely be ignored because it is

unworkable, cumbersome and not likely to be efficacious. Again, the government does not say it

does not apply; rather, in this instance, bilateral relations between governments don't matter. No

authority is cited for that proposition and it refutes itself. 5

        This brings us to Professor Stephan, the alleged expe1i on Russian law who purpo1iedly

can speak with assurance on the behavior of the Russian government when, of course, he is not

the one who faces actual risk. The government asse1is that the "most apparent problem with

Concord's position is that this criminal trial is not an 'activity aimed against the security of the

Russian Federation."' Opp. 28 (quoting Ali. 275 of the Russian Criminal Code). The government

goes on to state that this is a "prosecution of a private company that has repeatedly declared it is

not paii of the Russian government" and notes that it does not intend to ai·gue at trial that the

conduct at issue was unde1i aken at the command of the Russian government. Id. Professor

Stephan makes a similai· point, asse1i ing that that "even if complying with an investigation into

criminal activity were considered a kind of assistan ce, it is [his] opinion that Russian law does not

regard the prosecution of private persons not accused of acting at the direction of or on behalf of

the Russian government as an activity aimed at the national security of the Russian Federation."

Stephan Dec. ,i 21.




                                                                                          ." Opp.
4. The docket reflects that the government attempted to serve summonses upon an official of the
Russian Prosecutor General's Office (ECF 124, 125, and 126), but these cannot be MLAT requests
because they do not contain the infonnation required in Aliicle 5 (Form and Contents ofRequests
for Legal Assistance) and they are not accompanied by a translation into Russian as required under
Aliicle 6 (Language).

                                                     11
        Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 16 of 30



       Be that as it may, this analysis cannot be circumscribed by what the prosecution intends to

argue at trial, and the government and its expert ignore the realties surrounding this prosecution.

Accordingly, the Court cannot ignore the statements from multiple United States government

officials and agencies asserting, either directly or indirectly, that the conduct alleged in the

Indictment was undertaken at the direction of or on behalf of the Russian government. See, e.g.,

Mem. Op. & Order, July 1, 2019, at 6-7, ECF 148 (noting that the Mueller Report directly links

the allegations in the Indictment to the Russian government: describing social media efforts as one

of “two principal interference operations in the 2016 U.S. presidential election”; referring to these

as “active measures” defined as “operations conducted by Russian security services”; and stating

that the Special Counsel’s “investigation established that Russia interfered in the 2016 presidential

election through the ‘active measures’ social media campaign carried out by” Concord’s co-

defendant, “suggest[ing] that the activities alleged in the indictment were undertaken on behalf of,

if not at the direction of, the Russian government”); id. at 7-8 (explaining the way the Attorney

General directly linked the co-conspirators to the Russian government—including by describing

“two main efforts by the Russian government to influence the 2016 election,” including “efforts

by [co-defendant IRA], a Russian company with close ties to the Russian government, to sow

social discord among American voters” and equating it to allegations of efforts by the Russian

intelligence agency).

       So while the prosecutors may not seek to convince the jury that the Russian government

directed the alleged conspiracy, the United States government has repeatedly and officially

declared such a link. Thus, the Russian government could deem any assistance provided to the

same government agency that has declared that the Russian government sponsored the alleged

conduct to be aimed at the national security of the Russian federation.



                                                 12
        Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 17 of 30



       In many of its particulars, Professor Stephan’s affidavit is based on misperceptions

concerning this controversy and the requisites of Russian law. For these reasons, the interests of

justice compel that it not be given weight in balancing whether violations of Russian law are

threatened or could occur. To begin with, Professor Stephan’s declaration makes clear that his

analysis hinges on his assumption that a subpoena issued by this Court for documents located in

Russia and relating to Russian individuals and companies would be treated as a binding obligation

under Russian law, thereby serving as a legal excuse for Concord and its personnel to engage in

conduct that would otherwise be unlawful. See Stephan Dec. ¶¶ 20, 33-34, 39, 40, 42-43. But as

Professor Stephan concedes, “Russian law limits the binding force of foreign official acts within

its own legal system to instances prescribed by treaties or legislation,” id. ¶ 48, and “[Russia]

would regard as a violation of its law any acts by a foreign state carried out on Russian territory to

seize persons or property[],” id. ¶ 52. See also Mot. 22 n.4. Professor Stephan’s only attempt to

reconcile the fact that the Russian law he cites clearly contradicts his threshold assumption is to

note that Russia does not generally prohibit cooperation with foreign law enforcement authorities,

as if there were nothing about this case—which this Court has acknowledged to be

unprecedented—that Russian authorities might find unusual as well.

       That is not the only contradiction. Professor Stephan similarly asserts, without any citation,

that “actions that might increase the exposure of the Russian Federation or its officials to foreign

trade, travel or financial sanctions could not be considered as implicating ‘the security of the

Russian Federation’ within the meaning of [the treason statute] unless those measures would pose

an existential threat to Russia.” Stephan Dec. ¶ 24 (emphasis added). So according to Professor

Stephan, the applicable standard when it comes to Russians who facilitate foreign sanctions against

Russia and Russians is an “existential threat,” i.e., a threat to the very existence of the country; a



                                                 13
        Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 18 of 30



higher threshold can scarcely be conceived. But the concept of an “existential threat” appears only

in Professor Stephan’s own unsupported assertion and, in fact, contradicts his concession that the

treason statute “expand[s] somewhat the category of national security threats posed by foreign

powers the provision of assistance to which by a Russian citizen would constitute treason[,]”

stating the standard as “the foreign activity in question has to pose a threat to the nation’s

security[.]” Id. ¶ 17 (emphasis added). Needless to say, there is a world of difference between “a

threat” and “an existential threat.”

       Still discussing the subject of the Russian treason statute, Professor Stephan suggests that

Concord might take advantage of “an exclusion from criminal liability for persons who desist in

activity otherwise deemed treasonable and disclose what they had done to the government

voluntarily and in a way that will avoid further harm[]” by conspiring with the prosecutors and

this Court to ensure that the subpoena is filed under seal so that “it would be possible for Defendant

to comply and then inform the [Russian] government, bringing its conduct within the terms of the

exclusion.” Stephan Dec. ¶ 26. Leaving aside the ridiculous notion that Russian law contains a

magic loophole in the form of a get out of jail free card for those clever enough to conspire with

representatives of a foreign government to conceal evidence of treason from the Russian

government, there is irony, almost satire, in the fact that the government’s expert is proposing a

conspiracy to conceal information from the Russian government to a defendant accused of

conspiring to conceal information from the U.S. government.

       Professor Stephan likewise asserts that “[l]acking any knowledge of the U.S.

government’s determination to violate [the Russian statute prohibiting unlawful access to

computers], and having no purpose to facilitate such a violation, Defendant, were it to comply

with the subpoena, would not satisfy the mental element necessary for commission of a crime



                                                 14
        Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 19 of 30



under [the statutes establishing accessory liability for computer crime].” Stephan Dec. ¶ 34

(emphasis added). He does not say what would happen, however, in the real world, where the

assumption his opinion is based on is false, and senior officials from U.S. Cyber Command have

not only publicly stated that they are responsible for a November 2018 cyberattack on co-defendant

IRA, but have warned that they intend to mount cyber-attacks on broader Russian interests if

deemed necessary to deter “election interference.” See Mot. 20 n.3. There is, again, tremendous

irony in the U.S. government arguing that Concord and its personnel face no risk of criminal

prosecution in Russia because of a lack of the requisite mens rea, when Concord has argued since

the beginning of this case that the prosecutors have not alleged and cannot prove the requisite mens

rea for the charge Concord faces here in the U.S.

        As for Concord’s argument that complying with the subpoena would violate Russia’s

Personal Data Law, Professor Stephan admits, as he must, that “[i]nformation with respect to any

individual . . . would come within the [Personal Data Law], absent any exclusion provided by the

law.” Stephan Dec. ¶ 46. But then Professor Stephan proceeds to claim he has found such an

exclusion in Article 6(1)(3) of the Personal Data Law, which allows “processing” of personal data

in connection with court proceedings. Stephan Dec. ¶ 47; see also Federal’ny Zakon o

Personal’nykh     Dannykh     [Personal    Data    Law]     art.   6(1)(3)   (Russia),   available    at

http://ips.pravo.gov.ru:8080/document/285, English translation at 287-11. The professor finds it

highly significant that this article does not specify that the provision refers to Russian court

proceedings, as opposed to proceedings in the courts of each and every country in the world, and

he stakes his legal opinion on it. Stephan Dec. ¶ 47.

        Professor Stephan, in analyzing other provisions of Russian law, also attributes great

significance to the Russian Constitution, Stephan Dec. ¶¶ 8, 10, 12, as well as its legislative history,



                                                  15
        Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 20 of 30



id. ¶¶ 16, 17. But while he touts his experience advising on the drafting of the Russian Constitution

and the structure of the Russian judicial system a quarter-century ago, id. ¶ 5, he apparently does

not recognize that the language in Article 6(1)(3) of the Personal Data Law that he cites in ¶ 47 of

his affidavit is lifted nearly verbatim from clause 2 of Article 118 of the Russian Constitution:

   Constitution:           Judicial power shall be exercised by way of constitutional,
                           civil, administrative and criminal court proceedings.

   Personal Data Law:       Personal data are processed due to involvement of a person
                            in constitutional, civil, administrative, [or] criminal court
                            proceedings, or proceedings of commercial courts[.]

See Konstitutsiya Rossiiskoi Federatsii [Russian Constitution] art. 118 (Russia) (emphasis added),

available at http://ips.pravo.gov.ru:8080/document/513/, English translation attached as Exhibit

1; Federal’ny Zakon o Personal’nykh Dannykh [Personal Data Law] art. 6(1)(3) (Russia)

(emphasis added), available at http://ips.pravo.gov.ru:8080/document/285, English translation at

ECF 287-11. Article 118 of the Russian Constitution is the first article of Chapter 7, entitled

“Judicial Power and Public Prosecution Office,” which, as can be seen in Exhibit 1, deals

exclusively with the workings of the Russian—not American—legal system. However, Professor

Stephan would have the Court believe that by failing to mention in clause 2 of Article 118 that the

courts in question are Russian, the Russian Constitution’s framers (whom he says he advised)

meant to refer to every court in the world. Professor Stephan thus would also have the Court

believe that the Russian lawmakers who passed Article 6(1)(3) of the Personal Data Law, by lifting

a phrase directly from the Russian Constitution, actually meant to refer to the courts of the United

States as well. This notion is farfetched on its own, but the legislative history of Article 6(1)(3),

which took effect in 2017, casts further doubt.        Article 6(1)(3) was part of a package of

amendments which were accompanied by an Explanatory Note, of the same type cited by the

professor in note 10 of his declaration. This Explanatory Note contains granular discussion of

                                                 16
        Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 21 of 30



amendments to data protection-related laws in the context of the Russian court system, without a

hint of suggestion that the lawmakers intended for the word “court” to refer to every court in the

world. See Poyasnitel’naya Zapiska k Proyektu Federal’nogo Zakona [Explanatory Note to Draft

Law] (Russia) (Oct. 6, 2016), available at http://sozd.duma.gov.ru/download/FDFC2590-D52A-

4206-B15E-8B7FD055585E, English translation attached as Exhibit 2.

       When the government’s unfounded assumptions and Professor Stephan’s misdirection are

put aside, Concord’s conflict and comity analysis remains. No stated U.S. government interest in

this prosecution can overcome the perceived threat or the need for comity. Here, the trial subpoena

re-plows ground where the prosecution’s interests have more than been met through the millions

of documents already obtained. There is no basis to use the subpoena to press further given the

deleterious consequences that could follow.

       C.      Neither personal jurisdiction nor appearance through an attorney is sufficient
               to serve Concord with a trial subpoena under Rule 17

       When the issue of serving Concord with the proposed trial subpoena first arose, both parties

and the Court acknowledged the complexities involved. Dec. 12, 2019 Hr’g Tr. 50:19-51:10, 54:6-

57:21. Yet in its response to Concord’s Motion, the government has now reversed course,

suggesting that service of a Rule 17 subpoena duces tecum on a foreign corporation criminal

defendant’s counsel is an unremarkable application of several Rules of Criminal Procedure.

Paradoxically, however, none of those rules apply to subpoenas under Rule 17—thus exposing

that this issue is not quite as straightforward as the government mistakenly suggests.

               1.      The notion that personal jurisdiction is sufficient to permit service of a
                       subpoena on Concord is a red herring

       The government’s argument related to personal jurisdiction misses the mark because it

does not ask the right question—that is, it does not ask what authority the Court has to issue a trial

subpoena under Rule 17 to a foreign corporation that has no presence in the United States and has

                                                 17
        Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 22 of 30



only appeared through its defense counsel. See Opp. 12-16. In that vein, the government starts

with the assertion that “[i]t is black-letter law . . . that a district court has personal jurisdiction over

any party who appears before it.” Opp. 12 (citations and internal quotation marks omitted). But

the government conveniently overlooks that Rule 17 says nothing about personal jurisdiction;

instead, it provides detailed instructions about how a subpoena should be served—including how

such service should be effectuated on individuals located outside the United States. See Fed. R.

Crim. P. 17(d), (e). Had the drafters wanted to add a jurisdictional component or exception to the

service requirements in Rule 17, it would have been easy to do so—but no such provision exists.

        A personal jurisdiction analysis is, of course, made at the outset of a lawsuit to determine

whether it is fair and just to hail a non-resident party into court. Meeting that standard—whether

by minimum contacts or consent—says nothing about the conduct of the litigation or the

requirements that go along with it. And as for appearing counsel, an acknowledgment to abide by

orders of court or applicable procedural rules stands on the same footing. It is not a commitment

to waive a substantive argument that might become available as the case proceeds.

        The legitimacy of a trial subpoena, by comparison, stands on an entirely different footing.

It is a discrete event in the ongoing litigation and its validity is not judged by principles of personal

jurisdiction or consent to be bound, in general, by court orders or rules. Rather, the legitimacy

issue is resolved by the particulars of the rules and statutes governing such subpoenas, including

their scope, requirements for service, and any constitutional constraints on criminal proceedings.

Jurisdiction over a party or an appearance by counsel does not provide a basis to avoid the

requirements of Rule 17, which set the limits of a court’s subpoena power. And Rule 17 does not

provide for a personal jurisdiction exception to its limitations. The government’s analogies, at




                                                    18
        Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 23 of 30



their essence, refuse to acknowledge any of this. As a result, the government’s argument, from

beginning to end, is sleight-of-hand, nothing more.

        Thus, the government begins its sleight-of-hand by outlining various principles of personal

jurisdiction and criticizing Concord for not challenging jurisdiction at the outset of the prosecution.

It then goes on to argue that “a court’s authority to issue orders to parties . . . is part and parcel of

a court’s power to hear the case.” Opp. 13. But this argument (and the cases cited to support it)

has nothing to do with issuing a subpoena. Instead, the government merely states—without

analysis or elaboration—that “[t]his principle applies equally to a trial subpoena, which is a court

order commanding a person to testify or to produce documents or objects for use in a trial.” Opp.

13 (citing Fed. R. Crim. P. 17(a), (c)(1)). And Rule 17, for its part, does not make the leap the

government supplies. Rather, any request for documents is governed by the Rule’s terms, requires

service on the witness (not the witness’s counsel), Mot. 5-7, and expressly confines the subpoena

power outside the U.S. to only a “national or resident of the United States who is in a foreign

country.” 28 U.S.C. § 1783(a) (referenced in Fed. R. Crim. P. 17(e)(2)). The Rule makes

Concord’s point, not the government’s.

        The cases the government cites in an effort to link personal jurisdiction with the authority

to subpoena documents from a criminal defendant who is not located in the United States expose

the flaw in its leap of logic. Opp. 13. Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241

(2004), for example, involved precisely the reverse situation to what is at issue here. Specifically,

that case concerned “the authority of federal district courts to assist in the production of evidence

for use in a foreign tribunal” in the context of 28 U.S.C. § 1782(a), a statute expressly permitting

such discovery to assist in a foreign tribunal. Id. at 246, 264. No subpoena was at issue. Next,

the government cites several cases in a footnote to the proposition that “[t]his principle applies



                                                   19
        Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 24 of 30



equally to a trial subpoena . . .,” yet those cases conspicuously lack any references connecting

personal jurisdiction to the subpoena authority. See United States v. Grooms, 6 F. App’x 377, 381

(7th Cir. 2001) (subpoena to third party issued by defendant; did not involve questions of personal

jurisdiction); Waste Conversion, Inc. v. Rollins Envtl. Servs., 893 F.2d 605, 613 (3d Cir. 1990)

(deposition subpoena; did not involve questions of personal jurisdiction).                 Finally, the

government’s reference to the civil rules in Moore’s Federal Practice for the proposition that “a

district court must have personal jurisdiction over a nonparty in order to compel it to comply with

a subpoena,” Opp. 13, ignores the context for that statement: “A corporation or other artificial

entity must have sufficient minimum contacts with the district [(which Concord does not)] to be

subject to service of a subpoena . . . . This is because a district court must have personal jurisdiction

over a nonparty in order to compel it to comply with a subpoena.” 9 Moore’s Federal Practice –

Civil § 45.22 (emphasis added). None of these authorities demonstrate that personal jurisdiction

alone (even if it exists) is sufficient to confer subpoena authority on a court.

        The government’s sleight-of-hand persists when it shifts to arguments that Concord has

waived any right to challenge personal jurisdiction, and tying that waiver principle to a personal

jurisdiction “minimum contacts” analysis. Opp. 14-15. But exercising personal jurisdiction still

is not the same thing as having the authority to enforce a Rule 17 subpoena.                  Thus, the

government’s derivative arguments just extend its flawed premise.                As for waiver of a

jurisdictional challenge, the government argues that “a court may establish personal jurisdiction

based on consent.” Opp. 14. So it may be, but Concord has never challenged the Court’s personal

jurisdiction as it relates to Concord’s appearance and involvement in these proceedings. As for

the purported “minimum contacts,” the government again twists the case law to suit its own ends.

Specifically, it suggests that “Concord has . . . ‘purposefully directed its relevant activities at the



                                                   20
        Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 25 of 30



forum[’] . . . [b]y appearing and participating in this case, challenging the charges, demanding and

obtaining extensive discovery in preparation for trial, and moving forward to trial.” Mot. 14

(citations omitted). In support of this statement, the government cites In re Sealed Case, 932 F.3d

915, 922 (D.C. Cir. 2019). But the “consent[]” to jurisdiction in Sealed Case stemmed from the

fact that two of the subpoenaed banks in that case had “signed an agreement with the Federal

Reserve permitting them to open branches in the United States” which involved an express consent

to jurisdiction. Id. at 921-23. Although a third subpoenaed bank did not have a branch in the

United States, it did, in any event, maintain accounts here—thus satisfying the minimum contacts

requirement. Id. at 924-27. In short, the court’s jurisdictional analysis in Sealed Case turned on

existing contacts with the United States—not litigation conduct. The case is inapposite.

       The government also cites United States v. Ali, 718 F.3d 929 (D.C. Cir. 2013), for the

proposition that “[p]ersonal jurisdiction is more expansive in criminal cases than in civil cases.”

But, again, no subpoena appears anywhere in its four corners. Moreover, the government

mischaracterizes Ali, because that case involved questions of whether personal jurisdiction was

appropriate based on whether U.S. criminal law applies extraterritorially. But because the hostage

taking statute at issue there explicitly did apply extraterritorially, the D.C. Circuit expressly stated

that it “need not decide . . . whether the Constitution limits the extraterritorial exercise of federal

criminal jurisdiction.” Id. at 943-44. Finally, the government cites First Am. Corp. v. Price

Waterhouse LLP, 154 F.3d 16 (2d Cir. 1998) with the cryptic parenthetical “personal jurisdiction

for subpoena served on non-party with loose connection to case.”              Opp. 15.     This “loose

connection,” however, was again not related to the litigation conduct undertaken by the non-party.

To the contrary, the court relied on a New York state procedural rule to conclude that the subpoena

was properly served in person on a partner of the foreign entity (Price Waterhouse United



                                                  21
        Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 26 of 30



Kingdom)—without consideration of the relationship between the UK firm and its U.S. affiliate.

First Am. Corp., at 19-21. In sum, the government has failed to cite a single case that stands for

the proposition that personal jurisdiction (assuming it exists) determines whether a court may

enforce a Rule 17 trial subpoena to a foreign criminal defendant with no presence in the United

States. Without such authority, the first prong of the government’s service argument must fail.

               2.     Appearance through counsel does not open the door to service of a trial
                      subpoena on a foreign corporation defending itself in a criminal
                      prosecution yet has no presence in the United States

       The government continues its sleight-of-hand by importing accepted concepts of “service”

onto Rule 17 subpoenas, particularly as those concepts relate to service on a party’s attorney. But

once again, these arguments do not get out of the starting gate. The government cannot cite a

single case, and Concord is aware of none, for the proposition that service of a Rule 17 trial

subpoena on a criminal defendant’s counsel is sufficient to obtain production of documents

requested from the defendant that resides overseas. No provision in the Rule provides for that

either. The arguments the government advances likewise fail to sustain its assertion as well.

       First, the government argues that Federal Rule of Criminal Procedure 49(a)(2) should

govern service here, and permit the trial subpoena to be served on Concord’s counsel. Rule 49

provides: “Unless the court orders otherwise, when these rules or a court order requires or permits

service on a party represented by an attorney, service must be made on the attorney instead of the

party.” Fed. R. Crim. P. 49(a)(2). But Rule 17 requires service on the individual witness, not on

the witness’s counsel. See Mot. 7-9. The civil cases the government cites, Opp. 17, support this

conclusion because none of them involved Rule 17. Needless to say, Concord is aware of no case

in which a court has either considered or accepted this novel argument permitting service of a Rule

17 trial subpoena on a defendant’s counsel based on Rule 49.



                                                22
        Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 27 of 30



       Second, the government argues that, by entering an appearance, counsel has been implicitly

authorized to accept service on Concord’s behalf. Opp. 18-20. In support, the government turns

again to Kelberine v. Societe Internationale, Etc., 363 F.2d 989 (D.C. Cir. 1966) for the proposition

that “by choosing to send an attorney into a court in this district to litigate a related matter, the

corporation had implicitly rendered that attorney as its representative on such matters . . . .” Opp.

19 (emphasis added). Concord has exhaustively explained why Kelberine is inapposite here, Mot.

6-7, and the emphasized language above further underscores why it should not apply here.

Specifically, the court in Kelberine dealt with whether service of process on a party’s lawyer was

appropriate when that party had availed itself of the court system by filing a separate lawsuit. 363

F.2d at 993-94. Concord has done no such thing here.

       Indeed, the government’s argument that Concord is “reap[ing] our criminal justice

system’s benefits” by defending itself is strained hyperbole. Opp. 20. Congress determined that

a corporate defendant can appear only through counsel. The government apparently is unhappy

about that, and repeatedly tried to use the discovery process to obtain a human hostage. But the

rights provided to a criminal defendant flow from the Constitution and are intended only to protect

the accused. They are benefits provided to ensure a fair trial, not a platform for an affirmative

recovery. By comparison, the “benefits” in Kelberine are benefits—they involved using the U.S.

legal system to pursue a private benefit by bringing suit against a third party. Here, by contrast,

Concord appeared through counsel to defend itself against a criminal prosecution that involved

widely publicized charges and related extrajudicial economic sanctions. The D.C. Circuit limited

its holding in Kelberine, deliberately so, lest someone (like the government here) pervert its

reasoning. By its own language, Kelberine animates the fact pattern it confronted, nothing more.




                                                 23
        Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 28 of 30



       The other case the government cites in support of finding an implicit authorization for

acceptance of service is In re Grand Jury Subpoenas Issued to Thirteen Corporations, 775 F.2d

43 (2d Cir. 1985), and that case is equally distinguishable. Thirteen Corporations dealt with

subpoenas to 13 U.S. corporations delivered to counsel for the corporations’ representative

(identified as “‘the major guru’ of the corporations”). Thus, the question wasn’t whether service

on the representative’s attorney was appropriate; rather, it was whether service on the

representative himself constituted valid service on the corporation. Id. at 46. Contrary to the

government’s assertion here, therefore, the “officer or agent” issue at work in Thirteen

Corporations was not the same as here, because the “agent” in that case was an actual employee

of the corporations. Counsel is not Concord’s employee.

       On analysis, the government again has not cited a single case standing for the proposition

that a foreign corporation defendant can be served with a Rule 17 trial subpoena through its

counsel. Concord, by contrast, has identified a number of cases under Rule 17 and the analogous

civil subpoena rule (Fed. R. Civ. P. 45) that require in-person service of a subpoena on a party

witness. See Mot. 5-6. In attempting to rebut these cases, the government makes perhaps its

biggest misstep. It cites several cases for the proposition that “the emerging trend in interpreting

Rule 17 and its civil counterpart is that service is proper where the subpoena is delivered to the

witness by intermediaries.” Opp. 23 n.10. But neither Ott v. City of Milwaukee, 682 F.3d 552 (7th

Cir. 2012), nor SEC v. Pence, 322 F.R.D. 450 (S.D.N.Y. 2017) are criminal cases, and neither so

much as makes a passing mention of Rule 17. Moreover, the “intermediaries” discussed by the

government are not attorneys, but instead the U.S. Postal Service (Ott), and certified mail (Pence).

Thus, to say that there is an “emerging trend” in interpretation of Rule 17 is disingenuous at best.




                                                24
        Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 29 of 30



       Third, the government’s argument fails to account for the constitutional principles that

would be abridged if its subpoena is upheld. In that regard, the government devotes less than a

page to Concord’s Sixth Amendment argument, Opp. 24-25, and only mentions, but does not

respond to, Concord’s due process argument in a two-line parenthetical, id. 12. The government

comes by its lack of concern by dismissing the premises of Concord’s argument as inconsequential.

The Sixth Amendment conflict purportedly can be dispensed with because “[a]ttorneys

representing clients in criminal cases regularly receive orders that a client may not wish to be

bound by.” Id. 25. But there is, in fact, no legal basis for this Court to enforce the government’s

Rule 17 subpoena and the government’s glib assertion does not create one. As a result, there is a

conflict between counsel’s obligations to their client and forcing counsel to comply with this

subpoena. Mot. at 10-11. With respect to lack of notice, the government imparts that no due

process concerns follow from requiring compliance with routine court orders because parties are

always on notice that such compliance will be necessary. But this rejoinder, too, breaks down on

consideration of Concord’s actual argument—its lack of notice that the express limitations in Rule

17 would be eliminated to accomplish the government’s unlawful ends. In no sense should

Concord have anticipated that result by participating in this litigation, or for any other reason.

III.   CONCLUSION

       The government has failed to meet the high standards for serving and properly structuring

an early return trial subpoena under Rule 17. As such, its subpoena should be quashed.

Dated: January 22, 2020                               Respectfully submitted,

                                                      CONCORD MANAGEMENT AND
                                                      CONSULTING LLC

                                                      By Counsel




                                                 25
Case 1:18-cr-00032-DLF Document 311 Filed 01/22/20 Page 30 of 30



                                     /s/ Eric A. Dubelier
                                    Eric A. Dubelier (D.C. Bar No. 419412)
                                    Katherine Seikaly (D.C. Bar No. 498641)
                                    Reed Smith LLP
                                    1301 K Street, N.W.
                                    Suite 1000 – East Tower
                                    Washington, D.C. 20005
                                    202-414-9200 (phone)
                                    202-414-9299 (fax)
                                    edubelier@reedsmith.com
                                    kseikaly@reedsmith.com




                               26
   Case 1:18-cr-00032-DLF Document 311-1 Filed 01/22/20 Page 1 of 6




   Exhibit 1 to Concord Management and
  Consulting LLC's Reply in Support of its
Motion to Quash Unserved Early Return Trial
Subpoena and Opposition to the Government’s
   Renewed Motion for Early Return Trial
      Subpoena, 18-cr-00032-2-DLF
        Case 1:18-cr-00032-DLF Document 311-1 Filed 01/22/20 Page 2 of 6



                                                                            TRANSLATION FROM RUSSIAN

                                 Constitution of the Russian Federation
                                December 12,1993 (edition of July 21, 2014)
                                                [excerpts]

      CHAPTER 7. JUDICIAL POWER AND PUBLIC PROSECUTION OFFICE <25>

     --------------------------------

      <25> The amended version of Chapter 7's name is given according to Law of the Russian
Federation on an amendment to the Constitution of the Russian Federation No. 2-FKZ dated February
5, 2014 On the Supreme Court of the Russian Federation and the Public Prosecution Office of the
Russian Federation, which entered into force on the day of its official publication (February 6, 2014)
(Official Internet Portal of Legal Information (www.pravo.gov.ru), February 6, 2014, No.
0001201402060001).

                                               Article 118

     1. Justice in the Russian Federation shall be administered by courts alone.

      2. Judicial power shall be exercised by way of constitutional, civil, administrative and criminal
court proceedings.

      3. The judicial system of the Russian Federation shall be established by the Constitution of the
Russian Federation and the federal constitutional law. Establishment of extraordinary courts shall not
be allowed.

                                               Article 119

      Judges may be citizens of the Russian Federation over 25 years of age with a higher education
in law and a law service record of no less than five years. The federal law may introduce additional
requirements for judges of the courts of the Russian Federation.

                                               Article 120

      1. Judges shall be independent and submit only to the Constitution of the Russian Federation and
the federal law.

      2. If, after considering a case, the court finds that an act of a state or other body contradicts the
law, it shall pass a decision according to the law.

                                               Article 121

     1. Judges shall be irremovable.

      2. The powers of a judge may be ceased or suspended only according to the procedure and on
the grounds established by the federal law.


                                                      1
                                              Original Text Available at http://ips.pravo.gov.ru:8080/document/285
        Case 1:18-cr-00032-DLF Document 311-1 Filed 01/22/20 Page 3 of 6




                                               Article 122

     1. Judges shall possess immunity.

     2. A judge may be held criminally liable only according to the procedure established by the
federal law.

                                               Article 123

      1. Examination of cases in all courts shall be open. Examinations in private may be allowed only
in the cases stipulated by the federal law.

     2. Criminal trials in absentia shall not be allowed in criminal courts except for the cases stipulated
by the federal law.

     3. Judicial proceedings shall be held on the basis of the adversarial principle and the principle of
equality of parties.

     4. In the cases stipulated by the federal law, justice shall be held in jury trials.

                                               Article 124

     The courts shall be financed only from the federal budget and such financing shall ensure a
possibility of complete and independent administration of justice according to the federal law.

                                               Article 125

     1. The Constitution Court of the Russian Federation consists of 19 judges.

      2. Upon requests of the President of the Russian Federation, Federation Council, State Duma,
one fifth of the members of the Federation Council or of the deputies of the State Duma, Government
of the Russian Federation, Supreme Court of the Russian Federation as well as bodies of legislative
and executive power of the constituent entities of the Russian Federation, the Constitution Court of the
Russian Federation shall consider cases on the correspondence to the Constitution of the Russian
Federation of:

      a) Federal laws, regulatory acts of the President of the Russian Federation, Federation Council,
State Duma, Government of the Russian Federation;

      b) Constitutions of republics, charters as well as laws and other regulatory acts of the constituent
entities of the Russian Federation adopted on the issues under the jurisdiction of the state bodies of the
Russian Federation or under the joint jurisdiction of the state bodies of the Russian Federation and the
state bodies of the constituent entities of the Russian Federation;

      c) Treaties concluded between the state bodies of the Russian Federation and the state bodies of
the constituent entities of the Russian Federation, treaties concluded between the state bodies of the
constituent entities of the Russian Federation;

     d) International treaties of the Russian Federation which have not come into force <26>.


                                                       2
       Case 1:18-cr-00032-DLF Document 311-1 Filed 01/22/20 Page 4 of 6



     3. The Constitution Court of the Russian Federation shall resolve disputes on jurisdiction matters:

     a) Between the federal state bodies;

      b) Between the state bodies of the Russian Federation and the state bodies of the constituent
entities of the Russian Federation;

     c) Between the supreme state bodies of the constituent entities of the Russian Federation.

      4. Upon complaints about violations of constitutional rights and liberties of citizens and upon
court requests, the Constitution Court of the Russian Federation shall check, according to the procedure
established by the federal law, constitutional compliance of a law applied or subject to be applied in a
certain case.

      5. Upon the requests of the President of the Russian Federation, Federation Council, State Duma,
Government of the Russian Federation, bodies of the legislative power of the constituent entities of
the Russian Federation, the Constitution Court of the Russian Federation shall give its interpretation
of the Constitution of the Russian Federation.

      6. Acts or their certain provisions recognized as unconstitutional shall become invalid;
international treaties of the Russian Federation not corresponding to the Constitution of the Russian
Federation may not be enforced and applied.

       7. Upon the request of the Federation Council, the Constitution Court of the Russian Federation
shall provide its opinion on the observance of the established procedure for pressing any charges of
state treason or of another grave crime against the President of the Russian Federation.

     --------------------------------

      <26> The amended text of Part 2 is given according to Law of the Russian Federation on an
amendment to the Constitution of the Russian Federation No. 2-FKZ dated February 5, 2014 On the
Supreme Court of the Russian Federation and the Public Prosecution Office of the Russian Federation,
which entered into force on the day of its official publication (February 6, 2014) (Official Internet
Portal of Legal Information (www.pravo.gov.ru), February 6, 2014, No. 0001201402060001).

                                              Article 126

      The Supreme Court of the Russian Federation shall be the supreme judicial body for civil cases,
resolution of economic disputes, for criminal, administrative and other cases under the jurisdiction of
courts established according to the federal constitutional law, it shall carry out judicial supervision
over their activities according to the procedural forms provided for by the federal law and shall provide
explanations on the court practice issues <27>.

     --------------------------------

      <27> The amended text of Article 126 is given according to Law of the Russian Federation on
an amendment to the Constitution of the Russian Federation No. 2-FKZ dated February 5, 2014 On
the Supreme Court of the Russian Federation and the Public Prosecution Office of the Russian
Federation, which entered into force on the day of its official publication (February 6, 2014) (Official
Internet Portal of Legal Information (www.pravo.gov.ru), February 6, 2014, No. 0001201402060001).


                                                     3
       Case 1:18-cr-00032-DLF Document 311-1 Filed 01/22/20 Page 5 of 6




                                             Article 127

     Deleted by the amendment to the Constitution of the Russian Federation (Law of the Russian
Federation on an amendment to the Constitution of the Russian Federation On the Supreme Court of
the Russian Federation and the Public Prosecution Office) <28>.

     --------------------------------

      <28> Article 127 is deleted according to Law of the Russian Federation on an amendment to the
Constitution of the Russian Federation No. 2-FKZ dated February 5, 2014 On the Supreme Court of
the Russian Federation and the Public Prosecution Office of the Russian Federation, which entered
into force on the day of its official publication (February 6, 2014) (Official Internet Portal of Legal
Information (www.pravo.gov.ru), February 6, 2014, No. 0001201402060001).

                                             Article 128

     1. The judges of the Constitution Court of the Russian Federation and Supreme Court of the
Russian Federation shall be appointed by the Federation Council as proposed by the President of the
Russian Federation.

     2. Judges of other federal courts shall be appointed by the President of the Russian Federation
according to the procedure established by the federal law.

      3. The powers, procedure for establishment and operation of the Constitution Court of the
Russian Federation, of the Supreme Court of the Russian Federation and other federal laws shall be
established by the federal constitutional law <29>.

     --------------------------------

      <29> The amended text of Article 128 is given according to Law of the Russian Federation on
an amendment to the Constitution of the Russian Federation No. 2-FKZ dated February 5, 2014 On
the Supreme Court of the Russian Federation and the Public Prosecution Office of the Russian
Federation, which entered into force on the day of its official publication (February 6, 2014) (Official
Internet Portal of Legal Information (www.pravo.gov.ru), February 6, 2014, No. 0001201402060001).

                                             Article 129

     1. The powers, organization and the procedure for operation of the Public Prosecution Office of
the Russian Federation shall be determined by the federal law.

     2. The General Prosecutor of the Russian Federation and his/her deputies shall be appointed and
dismissed by the Federation Council as proposed by the President of the Russian Federation.

     3. The prosecutors of the constituent entities of the Russian Federation shall be appointed by the
President of the Russian Federation as proposed by the General Prosecutor of the Russian Federation
upon agreement with the constituent entities of the Russian Federation. The prosecutors of the
constituent entities of the Russian Federation shall be dismissed by the President of the Russian
Federation.



                                                     4
        Case 1:18-cr-00032-DLF Document 311-1 Filed 01/22/20 Page 6 of 6



      4. Other prosecutors, except for prosecutors of cities, districts and prosecutors with equal status,
shall be appointed and dismissed by the President of the Russian Federation.

     5. Prosecutors of cities, districts and prosecutors with equal status shall be appointed and
dismissed by the General Prosecutor of the Russian Federation <30>.

     --------------------------------

      <30> The amended text of Article 129 is given according to Law of the Russian Federation on
an amendment to the Constitution of the Russian Federation No. 2-FKZ dated February 5, 2014 On
the Supreme Court of the Russian Federation and the Public Prosecution Office of the Russian
Federation, which entered into force on the day of its official publication (February 6, 2014) (Official
Internet Portal of Legal Information (www.pravo.gov.ru), February 6, 2014, No. 0001201402060001).




                                                      5
   Case 1:18-cr-00032-DLF Document 311-2 Filed 01/22/20 Page 1 of 4




   Exhibit 2 to Concord Management and
  Consulting LLC's Reply in Support of its
Motion to Quash Unserved Early Return Trial
Subpoena and Opposition to the Government’s
   Renewed Motion for Early Return Trial
      Subpoena, 18-cr-00032-2-DLF
        Case 1:18-cr-00032-DLF Document 311-2 Filed 01/22/20 Page 2 of 4
                                                                           TRANSLATION FROM RUSSIAN


                                      EXPLANATORY NOTE
  to the Draft Federal Law On Amending Certain Legislative Acts of the Russian Federation


       The draft federal law On Amending Certain Legislative Acts of the Russian Federation
(hereinafter the “draft law”) was developed in pursuance of sub-clauses “s” and “t” of clause 2 of
Decree of the President of the Russian Federation No. 601 dated May 7, 2012 On Main Directions of
Improvement of the Public Administration System and instruction of the Deputy Chairman of the
Government of the Russian Federation — Chief of Staff of the Government of the Russian Federation
No. VS-P4-622 dated February 4, 2013.

        The draft law is aimed at improving the system for placing court decisions using the Internet
(hereinafter the “Internet”) and ensuring access to these decisions as well as at improving the legal
regulation of broadcasting court sessions using the Internet.

        Currently, it is necessary to resolve an issue on the correspondence between the provisions of
the legislation on personal data and of the legislation on ensuring access to information on courts’
activity in the Russian Federation.

        So, for example, in accordance with clause 5 of part 2 of Article 1 of Federal Law No. 152-FZ
dated July 27, 2006 On Personal Data (hereinafter the “Federal Law On Personal Data”), it shall not
apply to the relations arising from provision by the competent authorities of the information on courts’
activities in the Russian Federation in accordance with Federal Law No. 262-FZ dated December 22,
2008 On Ensuring Access to Information on Courts’ Activities in the Russian Federation.

        At the same time, part 3 of Article 15 of the Federal Law On Ensuring Access to Information
on Courts’ Activities in the Russian Federation proceeds from the general principle of inadmissibility
of disclosure of personal data of parties to legal proceedings and the necessity to exclude it from texts
of court decisions when publishing the same and when disseminating information on courts’ activities
in any other forms.

        In view of the foregoing, it appears advisable to legally determine the conditions for application
of these federal laws in public justice.

        Clause 3 of part 1 of Article 6 of the Federal Law on Personal Data sets forth that personal data
processing shall be allowed without a consent of a subject of this personal data if it is necessary for
administering public justice or enforcing a judicial act. The similar provisions are contained in clause
6 of part 2 of Article 10 and part 2 of Article 11 of the Federal Law on Personal Data.

       However, the concept “administering public justice” is not explained in the said Federal Law.

       In this regard, it is proposed to clarify by the draft law that personal data processing shall be
allowed without a consent of the personal data subject in case the person is a party to constitutional,
criminal, administrative, or civil proceedings, or to legal proceedings in commercial courts.

       It is proposed to amend Article 15 of Federal Law No. 262-FZ dated December 22, 2008 On
Ensuring Access to Information on Courts’ Activities in the Russian Federation (hereinafter “Federal
Law No. 262-FZ”) by Article 5 of the draft law, which amendments are aimed at setting forth a uniform
procedure for posting all judicial acts on the Internet.



                                                    1
                                                Original text available at https://sozd.duma.gov.ru/bill/1119011-6
        Case 1:18-cr-00032-DLF Document 311-2 Filed 01/22/20 Page 3 of 4
                                                                            TRANSLATION FROM RUSSIAN


       In addition, it is proposed to supplement the said Federal Law with Article 151 “Specific
Features of Broadcasting Court Sessions on Radio, Television, and the Internet”.

        These specific features include: broadcasting upon an authorization or on the initiative of a
court, compliance with the requirements of the procedural legislation, ensuring the interests of public
justice and the safety of parties to legal proceedings, and preventing confidential information
disclosure.

        Court sessions may be broadcast in the Internet live, with a delay, or partially. The broadcasting
type shall be determined by a court subject to the interests of public justice, the safety of parties to
legal proceedings, and prevention of disclosure of the information classified as the information
constituting a state or other secret protected by law according to the procedure set forth by the federal
law.

        For example, use of a delayed or partial broadcasting of a court session will make it possible
to exclude any possibility of access for unexamined witnesses to view an open court session on the
Internet (Article 163 of the Civil Procedure Code of the Russian Federation, clause 6 of part two of
Article 153 of the Commercial Procedure Code of the Russian Federation).

       Closed court sessions and court sessions related to consideration of the cases, on which a
decision cannot be posted on the court’s official website, shall not be broadcast on the Internet.

        The procedure for organizing broadcasting of and broadcasting court sessions on the Internet
shall be determined, within their powers, by the Constitutional Court of the Russian Federation, the
Supreme Court of the Russian Federation, and the Judicial Department at the Supreme Court of the
Russian Federation.

       In addition, it is proposed to amend by the draft law the Civil Procedure Code of the Russian
Federation, the Commercial Procedure Code of the Russian Federation, the Administrative Offences
Code of the Russian Federation, and the Administrative Court Procedure Code of the Russian
Federation, which amendments are aimed at setting forth uniform principles for broadcasting court
sessions on the Internet.

        In particular, it is proposed to set forth that court proceedings shall be conducted in the
conditions ensuring good order in a court session and the safety of parties to proceedings. The actions
of the persons present in the court room and engaged with photo and film shooting, video recording,
or broadcasting of a court session on radio, television, and the Internet should not interfere with the
order in such court session. These actions may be time-limited by a court and shall be performed at
the places in the court room designated by the court, taking into account an opinion of the parties to
the case.

        When broadcasting court sessions on radio, television, or the Internet, the court session minutes
shall specify the name of the mass media or website on the Internet, using which it has been broadcast.

        At the same time, the draft law provisions are of a discretionary nature and stipulate that
broadcasting of a court session may be organized by the court if it is technically feasible for this court
to do so.

        The procedure for posting judicial acts on the Internet and period for storing judicial acts in the
court’s information system shall be determined, within their powers, by the Constitutional Court of the


                                                     2
                                                 Original text available at https://sozd.duma.gov.ru/bill/1119011-6
       Case 1:18-cr-00032-DLF Document 311-2 Filed 01/22/20 Page 4 of 4
                                                                         TRANSLATION FROM RUSSIAN


Russian Federation, the Supreme Court of the Russian Federation, and the Judicial Department at the
Supreme Court of the Russian Federation.

       The financial support for expenditure commitments related to implementation of the draft law
will be carried out within the set number of staff of the judicial authorities and will not result in
additional appropriations from the federal budget.

       The draft law complies with the provisions of the Treaty on the Eurasian Economic Union and
the provisions of other international treaties of the Russian Federation.




                                                  3
                                              Original text available at https://sozd.duma.gov.ru/bill/1119011-6
